UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7857


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LORENE CHITTENDEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:12-cr-00394-LO-4; 1:19-cv-00972-
LO)


Submitted: July 27, 2021                                          Decided: August 10, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brandon Creighton Sample, BRANDON SAMPLE, PLC, Washington, D.C., for
Appellant. Daniel Taylor Young, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorene Chittenden seeks to appeal the district court’s order denying relief on her 28

U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Chittenden has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Chittenden’s motion to determine this court’s continuing jurisdiction on the ground that

Chittenden has served her full sentence, * and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED

       *
         Chittenden was on supervised release when she filed her § 2255 motion, and she
challenged the validity of her conviction, so her subsequent completion of supervised
release does not render this appeal moot. See Spencer v. Kemna, 523 U.S. 1, 7-8 (1998);
United States v. Swaby, 855 F.3d 233, 238-39 (4th Cir. 2017).

                                              2